Case: 19-60576        Document: 00515595198             Page: 1      Date Filed: 10/08/2020




               United States Court of Appeals
                    for the Fifth Circuit
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                         FILED
                                      No. 19-60576
                                                                                   October 8, 2020
                                    Summary Calendar
                                                                                    Lyle W. Cayce
                                                                                         Clerk
   Kamrul Hasan,

                                                                                Petitioner,

                                            versus

   William P. Barr, U. S. Attorney General,

                                                                              Respondent.


                         Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 BIA No. A216 590 675


   Before Owen, Chief Judge, and Dennis and Ho, Circuit Judges.
   Per Curiam:*
           Kamrul Hasan, a native and citizen of Bangladesh, petitions for review
   of the dismissal by the Board of Immigration Appeals (BIA) of his appeal from
   the denial of his application for asylum, withholding of removal, and relief
   under the Convention Against Torture (CAT).


           *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
   not be published and is not precedent except under the limited circumstances set forth in
   5TH CIR. R. 47.5.4.
Case: 19-60576        Document: 00515595198          Page: 2   Date Filed: 10/08/2020




                                      No. 19-60576


             We have authority to review only the order of the BIA unless the
   underlying decision of the Immigration Judge (IJ) influenced the BIA’s
   decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009). Here, because
   the BIA approved of and relied on the IJ’s findings, we review both decisions.
   See id.
             In addition, we review an immigration court’s findings of fact for
   substantial evidence. Id. Under this standard, this court may not reverse an
   immigration court’s factual findings unless “the evidence was so compelling
   that no reasonable factfinder could conclude against it.” Id. at 536-37.
             First, Hasan argues that the BIA erred in dismissing his claims for
   asylum and withholding of removal because he established past persecution
   and a well-founded fear of future persecution by the Awami League due to
   his membership in the Bangladesh National Party. He contends that his
   refusal to join the Awami League would compromise his safety if he returned
   to Bangladesh and discounts the IJ’s finding that Hasan could relocate safely
   to another area of the country.
             Substantial evidence supports the BIA’s finding that Hasan had failed
   to show that the Bangladeshi government was unable or unwilling to protect
   him. See Wang, 569 F.3d at 536. Although Hasan detailed how police
   demanded a bribe from Hasan’s father before they would write a report
   regarding the first attack against Hasan, he did not seek any type of police
   assistance after the second attack by members of the Awami League. The
   State Department reports submitted by Hasan do not necessarily bolster his
   claim of governmental inaction because they showed a decrease in politically
   motivated killings and explained that the Bangladeshi government had at
   least enacted steps to remedy police corruption, even if it did not consistently
   enforce the measures. In the absence of evidence that the Bangladeshi
   government was unable or unwilling to protect him, Hasan cannot show that




                                           2
Case: 19-60576      Document: 00515595198          Page: 3   Date Filed: 10/08/2020




                                    No. 19-60576


   the harm he suffered by members of the Awami League rose to the level of
   persecution. See Gonzalez-Veliz v. Barr, 938 F.3d 219, 233 (5th Cir. 2019);
   Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th Cir. 2006); Shehu v. Gonzales,
   443 F.3d 435, 437 (5th Cir. 2006); Zhao v. Gonzales, 404 F.3d 295, 307 (5th
   Cir. 2005). The BIA did not err in dismissing Hasan’s claim of asylum based
   upon political persecution. See Zhang, 432 F.3d at 344-45. Because Hasan
   has not established eligibility for asylum, he necessarily has not established
   eligibility for withholding of removal. See Majd v. Gonzales, 446 F.3d 590,
   595 (5th Cir. 2006).
          Second, Hasan argues that the BIA erred in dismissing his claim for
   protection under the CAT. He claims that the record establishes that the
   Awami League has targeted and threatened him and that the police are
   unwilling to protect him from such intimidation and violence. Hasan avers
   that some form of torture is more likely than not to occur if he returns to
   Bangladesh.
          Substantial evidence supports the BIA’s finding that Hasan had failed
   to show that he was eligible for CAT protection. See Zhang, 432 F.3d at 344-
   45. Hasan offers only a generalized assertion that he will more likely than not
   be tortured if he returns to Bangladesh. Such speculation is insufficient to
   reverse the BIA’s determination that Hasan is ineligible for protection under
   the CAT. See Gonzalez-Veliz, 938 F.3d at 225. The BIA therefore did not
   err in dismissing Hasan’s claim for CAT protection. See Zhang, 432 F.3d at
   344-45.
          The petition for review is DENIED.




                                          3